                Case 3:18-cv-01459-JSC Document 48 Filed 08/24/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 GIOCONDA R. MOLINARI (CABN 177726)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7220
 6        FAX: (415) 436-6748
          Gioconda.Molinari@usdoj.gov
 7
   Attorneys for the Defendant
 8                                 UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11

12 THE CENTER FOR INVESTIGATIVE                     ) No. 3:18-cv-01459 JSC
   REPORTING,                                       )
13                                                  ) STIPULATION RE: CASE MANAGEMENT
         Plaintiff,                                 ) CONFERENCE; [PROPOSED] ORDER.
14                                                  )
      v.                                            )
15                                                  )
   UNITED STATES DEPARTMENT OF                      )
16 JUSTICE,                                         )
                                                    )
17         Defendant.                               )
                                                    )
18

19         Pursuant to Civil Local Rule and 7-12, and subject to this Court’s approval, the parties to this

20 action through their undersigned counsel stipulate and request that the Court take off calendar the case

21 management conference (“CMC”) currently set for August 27, 2020 (ECF 46), and to be permitted to file

22 a joint status report by March 5, 2021. As provided below, the parties make this request so that they may

23 continue working toward further narrowing the request plaintiff filed under the Freedom of Information

24 Act (“FOIA”), 5 U.S.C. § 552, as amended.

25         1.       Plaintiff brought this FOIA action on March 6, 2018. (ECF 1.) Plaintiff’s FOIA request

26 (“Request”) seeks (1) records involving an FBI investigation of a June 2, 1965 shooting, from 1965 until

27 the investigation was closed; and (2) unredacted documents previously released to the Louisiana State

28 University Manship School of Mass Communications, pursuant to a different FOIA request. Defendant


                                                       1
                 Case 3:18-cv-01459-JSC Document 48 Filed 08/24/20 Page 2 of 3




 1 has been processing 500 pages monthly pursuant to the Request, and releasing to plaintiff all non-FOIA

 2 exempted material. As the parties have previously reported to the Court, the potentially responsive

 3 material is voluminous, and therefore it may take years to be processed and released. To date, defendant

 4 has released to plaintiff more than 10,500 pages and material.

 5          2.       The parties have been engaged in an ongoing meet and confer process to streamline the

 6 voluminous records, and have made significant progress. As a result, plaintiff has eliminated several

 7 categories of material and prioritized the release of others. Nevertheless, approximately 11, 872 pages

 8 remain to be processed for release. Therefore, since defendant is processing 500 pages monthly, it would

 9 take approximately one year and nine months to process those pages.

10          3.       The ongoing meet and confer process between the parties has enabled defendant to process

11 only the material that plaintiff is interested in obtaining.   Ultimately, plaintiff could dismiss the case

12 without further litigation.

13          4.       Mindful of the voluminous records that remain to be processed, plaintiff would like

14 additional time to review the releases that will be made in the upcoming months in order to explore

15 additional ways to further narrow its Request. The parties will need additional time to meet and confer

16 about the potential reductions and to apprise the Court accordingly.

17          5.       Therefore the parties respectfully request that the CMC currently set for August 27, 2020

18 (ECF 46) be taken off calendar, and that they be permitted to file a joint status report on or before March

19 3, 2021.

20          IT IS SO STIPULATED.

21                                                DAVID L. ANDERSON
                                                  United States Attorney
22
     Dated: August 19, 2020                       By:            /s/
23                                                GIOCONDA R. MOLINARI
24                                                 Assistant United States Attorney

25
                                                    D. VICTORIA BARANETSKY
26                                                  The Center for Investigative Reporting
27 Dated: August 19, 2020                           By:          /s/
28                                                        Attorney for Plaintiff


                                                          2
             Case 3:18-cv-01459-JSC Document 48 Filed 08/24/20 Page 3 of 3




1 In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed have
  concurred in the filing of this document.
2
                                          [PROPOSED] ORDER
3

4          PURSUANT TO STIPULATION, IT IS SO ORDERED THAT:

5          1. The Case Management Conference scheduled for August 27, 2020 is taken off calendar, and

6          2. The parties shall file a Joint Status Report on or before March 3, 2021.

7          IT IS SO ORDERED.

8

9 DATED: August 24, 2020
                                             JA
                                             JACQUELINE
                                              ACQ
                                                C UELINE SCOTT CORLEYCOR
                                                                       OR
                                                                        RLEY
10                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
